s7DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
This application is in condition for allowance except for the presence of claims 5-10 and 12-16 directed to inventions non-elected without traverse.  Accordingly, claims 5-10 and 12-16 have been cancelled.
Terminal Disclaimer
The terminal disclaimer filed on 5/23/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 9,550,030 A has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sunil Raval on 5/27/2022.
The application has been amended as follows: 
Claim 1, line 8 has been amended as follows (bolded for emphasis): 	seal with the inside surface of the fluid barrel;

Claim 1, line 20 has been amended as follows (bolded for emphasis):
radial ring that deflects the trigger guard so that the trigger element  is moved in a distal

Claim 11, line 19 has been amended as follows (bolded for emphasis):
needle cannula into a liquid and applying a force on the plunger rod in [[a]] the proximal direction;

Claims 5-10 and 12-16 have been cancelled. 
Allowable Subject Matter
Claims 1-4 and 11 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 11, the closest prior art of record is US Patent 4,941,883 A to Venturini in view of US Publication 2004/0204688 A1 to Lin et al. In particular, Venturini in view of Lin disclose a syringe assembly provided with a fluid barrel, a plunger rod, a retraction barrel, and a trigger element. However, Venturini in view of Lin fail to teach, disclose or render obvious "the plunger rod including a flat radial ring that deflects the trigger guard so that the trigger element is moved in a distal direction for retracting the needle canula" in addition to other limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yang (US Patent 6,468,250 B2) teaches a dual-chamber safety hypodermic syringe with an axially extended medicine chamber 21 and an axially extended needle chamber 22 to receive the needle assembly 1.
Whisson (US Patent 5,498,245 A) teaches a syringe 11 with a cylindrical body 12 and a substantially tubular housing 20 that accommodates a needle body 26 which includes a hollow needle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039.  The examiner can normally be reached on Monday-Friday 9:15-5:45 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG-VAN N TRINH/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783